        Case 3:15-cv-00565-JWD-RLB             Document 121         04/07/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 PLANNED PARENTHOOD GULF
 COAST, INC.
                                                    CIVIL ACTION
 VERSUS
                                                    NO. 15-565-JWD-RLB
 COURTNEY PHILLIPS, in her official
 capacity as Secretary of the Louisiana
 Department of Health

                                              ORDER

       This matter comes before the Court on the Motion to Vacate the Preliminary Injunction

(Doc. 115) (the “Motion”) filed by Defendant Dr. Courtney Phillips, in her official capacity as

Secretary of the Louisiana Department of Health. Plaintiff Planned Parenthood Gulf Coast, Inc.

opposes the motion, (Doc. 116), and Defendant has filed a reply, (Doc. 119). Oral argument is not

necessary. The Court has carefully considered the law, the facts in the record, and the arguments

and submissions of the parties and is prepared to rule.

       For the following reasons, Defendant’s motion is denied. This Court granted Defendant’s

earlier Motion to Stay Proceedings (Doc. 109) and ordered that:

               [A]ll proceedings are stayed and administratively closed pending
               decisions in the en banc rehearing of Planned Parenthood of
               Greater Texas Family Planning & Preventative Health Servs., Inc.
               v. Smith, 914 F.3d 994 (5th Cir. 2019), and the appeal in Planned
               Parenthood Gulf Coast, Inc. v. Gee, No. 18- 30699 (5th Cir.) (“Gee
               II”), after which time the parties shall file a motion to lift the stay.

(Doc. 114 at 1 (emphasis in original).) As Defendant concedes, no ruling has been issued in Gee

II. (See Doc. 115-1 at 1.) Thus, the requirements to lift the stay have not been satisfied.

       Further, regardless of the ruling in Planned Parenthood of Greater Texas Family Planning

& Preventative Health Services, Inc. v. Kauffman, 981 F.3d 347 (5th Cir. 2020) (en banc), the
        Case 3:15-cv-00565-JWD-RLB              Document 121       04/07/21 Page 2 of 2




Court sees little reason to vacate the injunction (which necessarily requires a limited lifting of the

stay) until the legal landscape of this case is fully clarified by a decision in Gee II. This is

particularly true given the facts that (1) vacating the injunction could cause the Court (and the

parties) to expend considerable time and resources to try and decide the constitutional issues before

a decision in Gee II, despite the fact that a ruling in Gee II could render such time and expense

unnecessary, and (2) oral argument was heard in Gee II on January 9, 2019, so a ruling will

presumably be issued soon. (Gee II, Doc. 69.)

       Accordingly,

       IT IS ORDERED that the Motion to Vacate the Preliminary Injunction (Doc. 115) filed

by Defendant Dr. Courtney Phillips, in her official capacity as Secretary of the Louisiana

Department of Health, is DENIED.

       Signed in Baton Rouge, Louisiana, on April 7, 2021.



                                             S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA
